Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           Case No. 9:20-cv-80006-ROSENBERG/REINHART


  GARY HENDERSHOTT,

         Plaintiff,

  v.

  JOEL OSTUW,

        Defendant.
  _______________________________/

               ORDER GRANTING IN PART AND DENYING IN PART
           DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
         AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         This matter comes before the Court on Defendant Joel Ostuw’s Motion for Judgment on

  the Pleadings and Motion for Summary Judgment. DE 21; DE 22. The Court has carefully

  considered both Motions, Plaintiff’s Response thereto, Defendant’s Replies, and the record and is

  otherwise fully advised in the premises. For the reasons set forth below, the Motion for Judgment

  on the Pleadings is granted in part and denied in part without prejudice. The Motion for Summary

  Judgment is denied without prejudice.

                      I.      FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff Gary Hendershott (“Hendershott”) is an art, historic artifacts, and antiquities

  dealer who, for a time, assisted Defendant Joel Ostuw (“Ostuw”) in selling various items. DE 6,

  ¶¶ 11, 12. That relationship has led to two lawsuits before this Court.

         In the first lawsuit, Hendershott v. Ostuw, 9:18-cv-80104 (S.D. Fla.), Hendershott alleged

  that Ostuw had wrongfully terminated a consignment agreement for the sale of Ostuw’s collection

  of Civil War era swords and then had reported to law enforcement that Hendershott had stolen the
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 2 of 7



  swords. Case No. 80104, DE 45, ¶¶ 8-10. Hendershott raised claims of breach of contract,

  detrimental reliance, fraudulent misrepresentation, and defamation. Ostuw moved to dismiss the

  claims, and the parties attended mediation and settled the case before the Court ruled on the motion.

             The parties’ Settlement Agreement, executed on September 18, 2018, provided for the

  mutual release of all claims that were asserted or that could have been asserted based on

  occurrences up to the date of the Settlement Agreement. DE 11-1, ¶ 5. The parties agreed to

  dismiss both the case pending before this Court and another lawsuit between them that was pending

  in Georgia. Id. ¶ 3. Neither party received a settlement payment. Id. ¶ 2. The Settlement

  Agreement provided, “Within 3 business days Hendershott shall remove all references to Ostuw,

  Echota or their property from any website of his, and shall not subsequently place new information

  referring to Ostuw, Echota or their property on any website.”1 Id. ¶ 4. The Settlement Agreement

  is governed by Florida law. Id. ¶ 8.

             Hendershott filed the instant lawsuit against Ostuw in January 2020. In the Amended

  Complaint, he alleges, “Immediately after entering into the Mediated Settlement, Defendant Ostuw

  breached the Mediated Settlement Agreement by reporting to the police in Georgia that items

  covered by the Mediated Settlement Agreement were stolen from him by Hendershott.” DE 6,

  ¶ 19. Hendershott alleges that he has been criminally charged in Georgia because of Ostuw’s

  police report. Id. ¶¶ 16, 17, 20. He raises a breach-of-contract claim for breach of the mutual

  release provision of the Settlement Agreement and a tortious-interference-with-business-relations

  claim for the damage that the police report has done to his business relations “with other collectors

  in the community.” See DE 6.



  1
      “Echota” refers to Echota Fabrics, Inc., a corporation associated with Ostuw that manufactures fabric products.
                                                              2
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 3 of 7



         Ostuw filed counterclaims for breach of the Settlement Agreement and defamation.

  See DE 11. He alleges that Hendershott has repeatedly breached the provision of the Settlement

  Agreement requiring the removal of references to Ostuw from Hendershott’s website and “has

  published numerous false and defamatory statements about Ostuw on his website and on other

  websites.” Id. ¶¶ 13-17, 32.

         Ostuw now moves for judgment on the pleadings on both of Hendershott’s claims and for

  summary judgment on the breach-of-contract counterclaim. DE 21; DE 22.

                    II.    JUDGMENT ON THE PLEADINGS STANDARD

         “After the pleadings are closed—but early enough not to delay trial—a party may move

  for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The defense of failure to state a claim upon

  which relief can be granted may be raised in a motion for judgment on the pleadings. Fed. R. Civ.

  P. 12(h)(2). Judgment on the pleadings is appropriate when no issues of material fact exist, and

  the movant is entitled to judgment as a matter of law. Perez v. Wells Fargo N.A., 774 F.3d 1329,

  1335 (11th Cir. 2014). A court accepts the facts in the complaint as true and views them in the

  light most favorable to the nonmoving party. Id.

         A motion for judgment on the pleadings is governed by the same standard as a motion to

  dismiss under Fed. R. Civ. P. 12(b)(6). Carbone v. Cable News Network, Inc., 910 F.3d 1345,

  1350 (11th Cir. 2018). A Rule 12(b)(6) motion to dismiss should be granted only when the

  pleading fails to contain “enough facts to state a claim to relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

  plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The


                                                  3
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 4 of 7



  pleading must contain more than labels, conclusions, a formulaic recitation of the elements of a

  cause of action, and naked assertions devoid of further factual enhancement. Id.

                                         III.    ANALYSIS

         Hendershott alleges in Count I that Ostuw breached the mutual release provision of the

  Settlement Agreement by reporting to the police that he had stolen certain items, when all claims

  between the parties as to those items had been released. DE 6 at 3. A release may be raised as an

  affirmative defense to a breach-of-contract claim. See Perry v. Merit Sys. Prot. Bd., 137 S. Ct.

  1975, 1986 n.9 (explaining that, “[i]n civil litigation, a release is an affirmative defense to a

  plaintiff’s claim for relief”); CJM Fin., Inc. v. Castillo Grand, LLC, 40 So. 3d 863, 864 (Fla. 4th

  Dist. Ct. App. 2010) (referring to a release as an affirmative defense that may bar a breach-of-

  contract claim); Pontier v. Wolfson, 637 So. 2d 39, 40 (Fla. 2d Dist. Ct. App. 1994) (“The defense

  of release is an affirmative defense which must be pled in the answer.”); see also Fed. R. Civ.

  P. 8(c)(1) (requiring the affirmative defense of release to be raised in an answer). Here, however,

  Ostuw has not asserted a claim against Hendershott as to any of the items allegedly stolen, and

  Hendershott is not raising the release as an affirmative defense.

         The release provision itself cannot support Hendershott’s breach-of-contract claim. That

  provision released claims that the parties had or may have had that were based on occurrences up

  to the date of the Settlement Agreement. Hendershott’s allegations relate to actions by Ostuw

  occurring after the Settlement Agreement was executed. Therefore, Ostuw’s Motion for Judgment

  on the Pleadings is granted insofar as he is entitled to judgment as a matter of law on Count I of

  the Amended Complaint.




                                                   4
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 5 of 7



         Hendershott alleges in Count II that Ostuw interfered with his business relations “with

  other collectors in the community” by making the report to police. DE 6 at 4-5. Ostuw contends

  that this “broad and unspecific allegation of interference” is insufficient to support a tortious-

  interference claim. DE 21 at 3. The Court agrees. The Amended Complaint does not specify the

  individuals with whom there has been interference, the nature of the business relationships

  between Hendershott and those individuals, whether any particular relationship was ongoing when

  Ostuw made his police report, whether Ostuw was aware of any particular relationship when he

  made his police report, or how Ostuw’s alleged interference with any particular relationship has

  caused Hendershott damage.        The Amended Complaint does not include sufficient factual

  allegations to plead a plausible tortious-interference claim.

           The Court concludes that it is appropriate to give Hendershott one final opportunity to

  plead a plausible claim. Thus, Count II of the Amended Complaint is dismissed without prejudice

  and with leave to amend. In light of this opportunity to amend, Ostuw’s Motion for Judgment on

  Count II is denied without prejudice.

         The Court acknowledges that it previously struck Hendershott’s proposed Second

  Amended Complaint as filed in violation of the Federal Rules of Civil Procedure and as untimely.

  The Court had not, at that time, had the opportunity to evaluate the merits of Hendershott’s claims.

  Because a party generally should be given at least one chance to amend to state a claim for relief,

  Hendershott is granted one further opportunity to amend his Complaint. See Bryant v. Dupree,

  252 F.3d 1161, 1163 (11th Cir. 2001). Hendershott shall include all of his claims and all of his

  allegations supporting those claims in a Second Amended Complaint and should not anticipate

  being granted further leave to amend.


                                                    5
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 6 of 7



         Ostuw applied Florida tortious-interference law in moving for judgment on Count II.

  See DE 21 at 3. He did not brief the issue of whether Florida is the appropriate law choice, and,

  in the prior lawsuit between the parties, he took the position that Georgia law governed the tort

  claims. See Case No. 80104, DE 46 at 3-5. The dearth of factual allegations supporting the

  tortious-interference claim makes a choice-of-law analysis difficult, if not impossible. The lack

  of clarity on this issue provides an additional basis for the denial of Ostuw’s Motion for Judgment

  on Count II. When pleading their claims in the future, the parties shall include sufficient factual

  allegations to enable the Court to determine which state’s law applies. The parties shall fully brief

  any applicable choice-of-law issues in future motions.

         Given the Court’s grant of an opportunity for Hendershott to further amend the Complaint,

  the pleading stage of this case has not closed. This case may necessitate an Amended Answer and

  Counterclaim and an Amended Answer to the Counterclaim. The Court therefore exercises its

  discretion to manage this case and declines to entertain Ostuw’s Motion for Summary Judgment

  on his breach-of-contract counterclaim at this time. That Motion is denied without prejudice. The

  parties may file summary judgment motions at such time as the pleadings have closed, but not later

  than the dispositive motions deadline, which currently is August 7, 2020. In addition, because the

  pleadings are being reopened at this late stage of the litigation, the parties should anticipate that

  future filing deadlines may be expedited.

         Finally, the Court is aware that the copy of the Settlement Agreement that Hendershott

  attached to the Amended Complaint omits the paragraph numbered as paragraph 4. See DE 6-1

  at 1. Ostuw contends in his Answer that Hendershott deleted or redacted paragraph 4, and he states

  that he will seek sanctions against Hendershott for submitting a false version of the Settlement


                                                   6
Case 9:20-cv-80006-RLR Document 49 Entered on FLSD Docket 06/04/2020 Page 7 of 7



  Agreement and committing fraud on the Court. See DE 11. Although the Court does not rule on

  this issue at this stage of the proceeding, the Court takes this matter seriously and will call upon

  Hendershott to address it at an appropriate point in the litigation. In considering the instant

  Motions, the Court has relied upon the copy of the Settlement Agreement attached to Ostuw’s

  Answer, which does contain paragraph 4 and which neither party has challenged as a true and

  accurate copy of the Settlement Agreement.

                                       IV.      CONCLUSION

          For the foregoing reasons, Ostuw’s Motion for Judgment on the Pleadings [DE 21] is

  GRANTED IN PART AND DENIED IN PART. Ostuw’s Motion for Judgment on Count I of

  the Amended Complaint [DE 6] is GRANTED. Ostuw’s Motion for Judgment on Count II of the

  Amended Complaint is DENIED WITHOUT PREJUDICE.

          Ostuw’s Motion for Summary Judgment [DE 22] is DENIED WITHOUT PREJUDICE.

          Hendershott shall file a Second Amended Complaint by no later than June 11, 2020.

  Ostuw shall file a response to the Second Amended Complaint within 5 business days of the date

  of filing of the Second Amended Complaint. The parties’ future pleadings and motions shall

  comply with all requirements of this Order.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 4th day of June,

  2020.

                                                       _______________________________
                                                       ROBIN L. ROSENBERG
  Copies furnished to:                                 UNITED STATES DISTRICT JUDGE
  Pro Se Plaintiff
  Counsel of Record




                                                   7
